Exhibit 99.1 Imprimis Pharmaceuticals, Inc. “A Unique Approach to 505(b)(2)” July 2013 Mark L. Baum, C.E.O. 1 Safe Harbor Statement This presentation contains "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. You are cautioned not to rely on these forward-looking statements. These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from our expectations and projections. Some of the potential risks and uncertainties that could cause actual results to differ from those predicted include the difficulties related to the Company’s ability to obtain regulatory approval to market Impracor™, capitalize on its perceived potential benefits arising from its relationship with Professional Compounding Centers of America, Inc., leverage compounded generic drugs to create a development pipeline and otherwise pursue its business plan, and leverage its Accudel technology in the development of potential product candidates.In addition, the outcome of the final analyses of the data from the past and future Phase 3 clinical trial may vary from the Company’s initial conclusions, the FDA may not agree with the Company’s interpretation of such results or may challenge the adequacy of the Company’s future Impracor clinical trial design or the execution of the same clinical trials, the FDA may require the Company to complete additional clinical trials for Impracor before the Company can submit a 505(b)(2) NDA application, the results of any future clinical trials may not be favorable and the Company may never receive regulatory approval for Impracor™, the Company may be unable to raise additional funding to complete its product development plans, or be unable to acquire, develop or commercialize new products and or enter into strategic alliances and transactions.Other risks include uncertainties inherent in pre- clinical studies and clinical trials, difficulties in conducting its clinical trials, unexpected new data, safety and technical issues, competition and market conditions. More detailed information about the Company and the risk factors that may affect the realization of forward-looking statements is set forth in the Company’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K and its Quarterly Reports on Form 10-Q filed with the SEC. Such documents may be read free of charge on the SEC’s web site at www.sec.gov. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof, given these risks and uncertainties. All forward-looking statements are qualified in their entirety by this cautionary statement and the Company undertakes no obligation to revise or update any forward-looking statements as a result of new information or future events or developments. © Imprimis Pharmaceuticals, Inc.|* 2 Imprimis Overview © Imprimis Pharmaceuticals, Inc.|* 3 Imprimis Snapshot © Imprimis Pharmaceuticals, Inc.|* •Approx. $19.0M in cash as of 03/31/13 •Nominal debt; no preferred instruments •Phase 3 topical NSAID pivotal to start in Q3 2013 •Exclusive commercial rights to PCCA development IP •10,000+ drug formulations •10+ drug delivery technologies •Vast market “unmet need” database •Exclusive access to review PCCA member IP •Experienced science and management teams 4 Imprimis Overview © Imprimis Pharmaceuticals, Inc.|* Low Risk Low Margin 505(b)(2) … Lower Risk | Higher Margin Our mission is to develop proprietary drugs using the FDA 505(b)(2) drug development pathway 5 Less Development Time & Lower Cost Application 505(b)(1) NDA 505(b)(2) NDA 505(j) ANDA New Chemical Entity (NCE) Yes Yes/No (Rely on RLD and Prior Investigation) No (RLD is off patent) New Indication Yes Yes No New Form/Dose Yes Yes No Required Data for Approval •Complete Pharmacology •Complete Preclinical Safety,including long term carcinogenicity in 2 species •Complete analytical development and quality manufacturing •Complete Phase 1-3 clinical trials •Data from published literature •FDA findings on efficacy/safety of approved drug/formulation •Studies to support change •Dermal/Eye Safety (topical drugs) •Clinical Efficacy/Safety •CMC (3 registration batches with stability data) •Bioequivalence •505(b)(2) products can have Orange Book-listed patents, can enjoy 30-month protection against generic competitors; NCE (5 yrs); Orphan Drug (7 yrs); Pediatric Extension (6 mos.) •505(b)(2) Development Budget Comparison: $2-7M versus $100M+ for (b)(1) © Imprimis Pharmaceuticals, Inc.|6 6 Imprimis Development Model © Imprimis Pharmaceuticals, Inc.|* Imprimis Brings Innovation from Pharmaceutical Compounders to the >$300B U.S. Pharmaceutical Industry Pharmaceutical Compounders 1% 99% 7 PCCA Strategic Relationship •Professional Compounding Centers of America (PCCA) is the largest compounding pharmacy organization in North America 1.Supply chemicals, equipment, accredited training, software, and business/pharmacy consulting assistance •Over 4,000 pharmacy businesses/chains worldwide •PCCA relationship gives Imprimis exclusive access to: 1.Proprietary and proven drug formulations 2.Proprietary and proven drug delivery technologies (Lipoderm® and others) 3.Market data (>100,000 inbound calls per year) 4.Analytics (Eagle Analytics) 5.Exclusive access to review PCCA member IP •Our strategic relationship is exclusive •PCCA invested $4M into Imprimis at $4.80 per share 505(b)(2) Focused Proprietary Drug Pipeline + © Imprimis Pharmaceuticals, Inc.|* 8 Imprimis Vision © Imprimis Pharmaceuticals, Inc.|* Drive Shareholder Value •Monetize vast 505(b)(2) development assets •Selectively internal development •Partner •Out-license Improve Patient Care •Novel drug administration •Reduce or eliminate negative side effect profiles •Increase therapeutic benefit to patients 9 Monetizing the PCCA Relationship Step 1:Opportunity Matrix X-Axis:Drug Administration •Competition •Reimbursement Landscape •Dollar Size •Number of Annual RX Internally Develop Partner, Out-License 10 Imprimis Growth & Development Process Ideas Candidates Projects •Market Data •Drug Master File •Field Experience •Out-License or Develop •Complete Phase 3 •NDA via 505(b)(2) •Market Launch/Partner NDA & LAUNCH Candidate 11 Imprimis Pipeline © Imprimis Pharmaceuticals, Inc.|* 12 Imprimis Pipeline Therapeutic Area Compound Indication Market Analysis PAIN IPI110 Impracor™, Ketoprofen 10% Cream Sprains, Strains and
